OPINION OF THE COURT
PER CURIAM.
In this appeal, the operation of the Management Control Unit [MCU] of Trenton State Prison, to which prisoners deemed in need of close supervision are assigned, is challenged as violative of the proscription against cruel and unusual punishment and as a violation of the due process and equal protection clauses of the Constitution. Appellants, inmates who are or have been assigned to the MCU, appeal from the district court’s denial of an injunction ordering that the MCU be closed or operated differently.
Appellants’ due process claim should be examined in light of Meachum v. Fano, 427 U.S. 215, 96 S.Ct. 2532, 49 L.Ed.2d 451 (1976), and Montayne v. Haymes, 427 U.S. 236, 96 S.Ct. 2543, 49 L.Ed.2d 466 (1976), in which the Supreme Court determined that inmate transfers were not subject to a hearing requirement, even when, as in Meachum, supra, the transfer was to a less desirable confinement situation. The presence in this case of procedures for periodic hearings to review an inmate’s assignment to the MCU leads us to conclude that appellants’ due process rights were adequately safeguarded.
Appellants further claim that assignment to the Management Control Unit violates the equal protection clause by depriving them of certain freedoms and privileges enjoyed by the general inmate population. If the challenged classification furthers some legitimate state interest, however, it will withstand an equal protection challenge. McGinnis v. Royster, 410 U.S. 263, 270, 93 S.Ct. 1055, 35 L.Ed.2d 282 (1973). Given the district court’s factual findings regarding the considerable tension and an unusual number of discipline problems within the prison, it is clear that classifications among prisoners maintained the discipline and security in the prison and thus furthered a legitimate state interest.
Appellants’ claim that the MCU subjects inmates to cruel and unusual punishment, viewed under the standard discussed in xJ., concurring at 282), similarly must fail.
For these reasons, aptly elaborated in the district court opinion by the Honorable Clarkson S. Fisher, 421 F.Supp. 1224 (D.N.J.,1976), the judgment of the district court will be affirmed.